DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa (US 2018/0196282) in view Wilt et al. (US 2015/0331230), and further in view of Ishimoda et al. (US 2017/0143442).
Regarding claim 1, Yonezawa discloses, a method for adjusting a loupe (Figs. 1-9) that allows a user to view an enlarged image of an object (Para. 0031, lines 4-12), wherein the loupe comprises an eyepiece (41) and a tube framework (2) having a first optical system (41) adjacent to the object and a second optical system (42) adjacent to the eyepiece (Fig. 8A), wherein at least 
shifting at least one lens in the first optical system a distance at which the object is focused when the zoom lenses are shifted to the first magnification position (Para. 0031-0032) is substantially equal to a distance at which the object is focused when the zoom lenses are shifted to the second magnification position (Para. 0031-0032); and 
then shifting at least one lens system along the optical axis such that the object is focused (Para. 0046-0053 and see 11, 12).
Yonezawa does not explicitly disclose shifting at least one lens in the second optical system along the optical axis such that the object is focused when the zoom lenses are shifted to the first magnification position or the second magnification position.
Wilt teaches, from the same field of endeavor that in a method for adjusting a loupe (Fig. 1) that it would have been desirable to include shifting at least one lens (Para. see 14) in the second optical system (14) along the optical axis (Para. 0014 and 0016) such that the object is focused when the zoom lenses are shifted to the first magnification position or the second magnification position (Para. 0014, 0016 Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include shifting at least one lens in the second optical system along the optical axis such that the object is focused when the zoom lenses are shifted to the first magnification position or the second magnification position as taught by the method for adjusting a loupe of Wilt in the method for adjusting a loupe of Yonezawa since Wilt 
Yonezawa in view of Wilt does not disclose the shifting at least one lens in the first optical system along the optical axis to make a first working distance of the loupe substantially equal to a second working distance of the loupe, wherein the first working distance is a working distance at which the object is focused while the at least two zoom lenses are in the first magnification position, and the second working distance is a working distance at which the object is focused while the at least two zoom lenses are in the second magnification position; and after the first working distance is made substantially equal to the second working distance, shifting at least one lens in the second optical system along the optical axis such that the object is focused at a predetermined diopter when the at least two zoom lenses are shifted to either the first magnification position or the second magnification position.
Ishimoda teaches, from the same field of endeavor that in a method for adjusting a loupe that it would have been desirable to make the shifting at least one lens in the first optical system along the optical axis to make a first working distance of the loupe substantially equal to a second working distance of the loupe (Para. 0013 and 0045), wherein the first working distance is a working distance at which the object is focused while the at least two zoom lenses are in the first magnification position, and the second working distance is a working distance at which the object is focused while the at least two zoom lenses are in the second magnification position (Para. 0013 and 0045); and after the first working distance is made substantially equal to the second working distance, shifting at least one lens in the second optical system along the optical axis such that the object is focused at a predetermined diopter when the at least two zoom lenses 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shifting at least one lens in the first optical system along the optical axis to make a first working distance of the loupe substantially equal to a second working distance of the loupe, wherein the first working distance is a working distance at which the object is focused while the at least two zoom lenses are in the first magnification position, and the second working distance is a working distance at which the object is focused while the at least two zoom lenses are in the second magnification position; and after the first working distance is made substantially equal to the second working distance, shifting at least one lens in the second optical system along the optical axis such that the object is focused at a predetermined diopter when the at least two zoom lenses are shifted to either the first magnification position or the second magnification position as taught by the method for adjusting a loupe of Ishimoda in the combination of Yonezawa in view of Wilt since Ishimoda teaches it is known to include these features in a method for adjusting a loupe for the purpose of providing a loupe with reduced size and weight and an accurate method for adjusting a loupe.
Regarding claims 2-4, Yonezawa, Wilt and Ishimoda discloses and teaches as set forth above, Yonezawa further discloses, the first magnification position is a telephoto end and the second magnification position is a wide end (Para. 0031-0032), the at least one lens in the first optical system is closest to the object (see 41), and the at least one lens in the second optical system is farthest from the object (see 42, 45).
Regarding claims 5-6, Yonezawa, Wilt and Ishimoda discloses and teaches as set forth above, Yonezawa further discloses, shifting the at least one lens in the second optical system .
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            09/19/2021